Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to Applicant’s amendment filed 7/18/2022 wherein Claims 1, 11, and 14 are amended, claims 23 and 25 have been canceled, and claims 26-27 are newly added. Therefore claims 1-9, 11-22, 24, 26 and 27 are currently pending in the application.
The Applicant’s amendment to the claims has overcome each and every rejection set forth under 35 U.S.C. 112(b) within the Non-Final Rejection dated 6/1/2022. Therefore, each and every claim rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Rejection dated 6/1/2022 is withdrawn at this time.
The Applicant’s amendment to the claims has overcome each and every rejection set forth under 35 U.S.C. 112(d) within the Non-Final Rejection dated 6/1/2022. Therefore, each and every claim rejection under 35 U.S.C. 112(d) previously set forth in the Non-Final Rejection dated 6/1/2022 is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 8-14, filed 7/18/2022, with respect to the rejection(s) of claim(s) 1-9 and 11-25 under 35 U.S.C. 102 and/or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Doi (US 2016/0022969 A1) and other secondary references.
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11-13, 21-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doi (US 2016/0022969 A1).
With regards to claim 1, Doi discloses (Figs. 1-3) a medical device (10), comprising: 
a first tube (30) with a first tube lumen (31); 
a second tube (40) with a second tube lumen (41), wherein the second tube is disposed around the first tube (see Fig. 3 and [0037]); and 
a hub (70; see [0033]) comprising a first port (71; see [0035]), a second port (73; see [0040]), a first lumen (see the first lumen at 71 in Fig. 3), and a second lumen (see the second lumen at 73 in Fig. 3), the first lumen extending from the first port and being in fluid communication with the first tube lumen of the first tube (see Fig. 3 and [0040]), the second lumen extending from the second port and being in fluid communication with a cavity (see Examiner annotated Fig. 3 below; hereinafter referred to as Fig. A) within the hub, wherein the first tube lumen is in fluid communication with a region outside the hub via the first port (see Fig. 3 and [0040]);

    PNG
    media_image1.png
    441
    793
    media_image1.png
    Greyscale

 wherein the hub is made from a material (see Fig. 3 and the material shown at the hashing at 70), and wherein the cavity is defined by the material of the hub (see Fig. A above), and is in fluid communication with a space (see Fig. A above) between the first tube and the second tube; 
wherein the hub has a channel (see Fig. A above) configured to receive the second tube (see [0039] “The proximal end of the inner shaft 30 and the proximal end of the outer shaft 40 are respectively and fixedly attached to predetermined portions of the hub 70”), 
the channel defined by an interior surface (see at the annotated “Channel” within Fig. A above) configured to engage with the second tube (see [0039]), the interior surface extending along a direction that is parallel to a longitudinal axis of the second tube (see Fig. A above which shows the interior surface of the channel extending along a longitudinal axis of the second tube 40), and 
wherein the channel has a cross-sectional dimension that is larger than a maximum cross-sectional dimension of the cavity (see Fig. 3 and Fig. A above which shows the channel having a cross-sectional dimension that is larger than a maximum cross-sectional dimension of the cavity); and 
wherein the hub includes a first portion (see Examiner annotated Fig. 3 below; hereinafter referred to as Fig. B) surrounding a part (see Fig. B below) of the first tube, and a second portion (see Fig. B below) surrounding a part (see Fig. B below) of the second tube, the first portion of the hub and the second portion of the hub being integral with each other (see Fig. 3 and Fig. B below which shows the first and second portions being integral with each other).

    PNG
    media_image2.png
    452
    544
    media_image2.png
    Greyscale

With regards to claim 2, Doi discloses the claimed invention of claim 1, and Doi further discloses (Figs. 1-3) that the cavity (see Fig. A above) is disposed around the first tube (30).
With regards to claim 3, Doi discloses the claimed invention of claim 2, and Doi further discloses (Figs. 1-3) a majority of a length of the cavity (see Fig. A above) is located between an end (see to the right of 40 in Fig. 3) of the second tube (40) and the second lumen (see the second lumen at 73 in Fig. 3).
With regards to claim 4, Doi discloses the claimed invention of claim 2, and Doi further discloses (Figs. 1-3) a part (see rightside of the annotated cavity) of the cavity (see Fig. A above) extends proximally past the second lumen (see the second lumen at 73 in Fig. 3) of the hub (70).
With regards to claim 5, Doi discloses the claimed invention of claim 1, and Doi further discloses (Figs. 1-3) the first lumen (see at 71 in Fig. 3) of the hub (70) and the second lumen (see at 73 in Fig. 3) of the hub are defined by the material of the hub (see Fig. 3 which shows the material defining the first lumen and the second lumen of the hub).
With regards to claim 6, Doi discloses the claimed invention of claim 1, and Doi further discloses (Figs. 1-3) an interior surface (see the interior surface at 71 in Fig. 3) of the first lumen (see the lumen at 71 in Fig. 3) of the hub (70) is aligned with an inner wall (see the inner wall of the first tube at 31 in Fig. 3) of the first tube (30) that defines the first tube lumen (31).
With regards to claim 7, Doi discloses the claimed invention of claim 1, and Doi further discloses (Figs. 1-3) the first tube (30) has a length that is disposed within the hub (70; see Fig. 3 which shows a length of the first tube 30 disposed within the hub).
With regards to claim 9, Doi discloses the claimed invention of claim 1, and Doi further discloses (Figs. 1-3) the material (see the hashing at 70 in Fig. 3) of the hub (70) defines the channel (see Fig. A above) for receiving the second tube (40; see Fig. 3 and [0039]).
With regards to claim 12, Doi discloses the claimed invention of claim 1, and Doi further discloses (Figs. 1-3) the second tube (40) is mechanically secured to the hub (70; see [0039] “the proximal end of the outer shaft 40 are respectively and fixedly attached to predetermined portions of the hub 70”).
With regards to claim 13, Doi discloses the claimed invention of claim 1, and Doi further discloses (Figs. 1-3 and 8-9) the medical device further comprising an inflatable balloon (60), wherein the space (see Fig. A above) between the first tube (30) and the second tube (40) is in fluid communication with an interior region (61) of the balloon (see Figs. 8-9 and [0040]).
With regards to claim 21, Doi discloses the claimed invention of claim 1, and Doi further discloses (Figs. 1-3) the cavity (see Fig. A above) is directly next to the channel (see Fig. A above) that is configured to receive the second tube (40 and see [0039])
With regards to claim 22, Doi discloses the claimed invention of claim 1, the claimed phrase “the hub is molded around the part of the first tube, not the part of the second tube” is being treated as a product by process limitation. Doi discloses a medical device that appears to be substantially identical with regards to the structure of the hub (70), the first tube (30), and the second tube (40; see Fig. 3 of Doi). Therefore, as set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.

    PNG
    media_image2.png
    452
    544
    media_image2.png
    Greyscale


With regards to claim 11, Doi discloses (Figs. 1-3) a medical device (10), comprising: 
a first tube (30) with a first tube lumen (31); 
a second tube (40) with a second tube lumen (41), wherein the second tube is disposed around the first tube (see Fig. 3 and [0037]); and 
a hub (70; see [0033]) comprising a first port (71; see [0035]), a second port (73; see [0040]), a first lumen (see the first lumen at 71 in Fig. 3), and a second lumen (see the second lumen at 73 in Fig. 3), the first lumen extending from the first port and being in fluid communication with the first tube lumen of the first tube (see Fig. 3 and [0040]), the second lumen extending from the second port and being in fluid communication with a cavity (see Fig. A reiterated below) within the hub; 

    PNG
    media_image1.png
    441
    793
    media_image1.png
    Greyscale

wherein the hub is made from a material (see Fig. 3 and the hashing shown at 70), and wherein the cavity is defined by the material of the hub (see Fig. A reiterated above), and is in fluid communication with a space (see Fig. A reiterated above) between the first tube and the second tube; 
wherein the hub includes a first portion (see Fig. B reiterated below) surrounding a part (see Fig. B reiterated below) of the first tube, and a second portion (see Fig. B reiterated below) surrounding a part (see Fig. B reiterated below) of the second tube, the first portion of the hub and the second portion of the hub being integral with each other (see Fig. 3 and Fig. B reiterated below which shows the first and second portions being integral with each other).

    PNG
    media_image2.png
    452
    544
    media_image2.png
    Greyscale

The claimed phrase “wherein the hub is molded around the part of the first tube, and wherein the hub has a channel configured to allow the second tube to be inserted therein” is being treated as a product by process limitation. Doi discloses a medical device that appears to be substantially identical with regards to the structure wherein the hub (70) is around the part (see Fig. B reiterated above) of the first tube (30) and wherein the hub has a channel (see Fig. A reiterated above) configured to allow the second tube (40; see [0039]) to be inserted therein (see Fig. 3). Therefore, as set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
With regards to claim 24, Doi discloses the claimed invention of claim 11, the claimed phrase “the hub is molded around the part of the first tube, not the part of the second tube” is being treated as a product by process limitation. Doi discloses a medical device that appears to be substantially identical with regards to the structure of the hub (70), the first tube (30), and the second tube (40; see Fig. 3 of Doi). Therefore, as set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi in view of Heflin (US 5,478,331; hereinafter Heflin).
With regards to claim 8, Doi discloses the claimed invention of claim 1, however Doi is silent with regards to the medical device further comprising a sleeve disposed between the first tube and the material of the hub, wherein the hub is coupled to the first tube via the sleeve.
Nonetheless, Heflin teaches (Fig. 1) a sleeve (14) disposed between the first tube (20) and the material of the hub (6) wherein the hub is coupled to the first tube via the sleeve (see Fig. 1, which shows the hub 6 coupled to the first tube 20 via the sleeve 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medical device of Doi with a teaching of Heflin such that a sleeve disposed between the first tube and the material of the hub, wherein the hub is coupled to the first tube via the sleeve. One of ordinary skill in the art would have been motivated to make this modification, as the sleeve/fitting supports and secures the tube within the hub (see Col. 2, line 59 – Col. 3, line 2 of Heflin).

Claim(s) 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi in view of Mori et al. (US 2020/0046947 A1; hereinafter referred to as Mori).
With regards to claim 14, Dori discloses (Figs. 1-3) a medical device (10), comprising: 
a first tube (30) with a first tube lumen (31);
a second tube (40) with a second tube lumen (41), wherein the second tube is disposed around the first tube (see Fig. 3 and [0037]); and 
a hub (70) comprising a first port (71; see [0035]), a second port (73; see [0040]), a first lumen (see the first lumen at 71 in Fig. 3), and a second lumen (see the second lumen at 73 in Fig. 3), the first lumen extending from the first port and being in fluid communication with the first tube lumen of the first tube (see Fig. 3 and [0040]), the second lumen extending from the second port and being in fluid communication with a cavity (see Fig. A reiterated below) within the hub; 

    PNG
    media_image1.png
    441
    793
    media_image1.png
    Greyscale

wherein the hub is made from a material (see Fig. 3 and the material shown at 70), and wherein the cavity is defined by the material of the hub (see Fig. A reiterated above), and is in fluid communication with a space (see Fig. A reiterated above) between the first tube and the second tube; and 
wherein an entirety of the cavity is located proximally with respect to the second tube (see Fig. A reiterated above), wherein the cavity is directly next to a channel (see Fig. A reiterated above) configured to accommodate the second tube (see [0039]).
However, Doi is silent with regards to wherein at least a part of the second lumen of the hub tapers from a first location to a second location, the cavity being closer to the second location than to the first location.
Nonetheless, Mori teaches (Fig. 3) at least a part (44d; see [0081] “a luer taper 44d whose diameter decreases toward the outlet 44b side”) of the second lumen (44; see [0077]) of the hub (38; see [0077]) tapers from a first location (see at 44a) to a second location (see at 44b; see [0081]), the cavity (39) being closer to the second location than to the first location (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the second lumen of the hub of Doi with a teaching of Mori such that at least a part of the second lumen of the hub tapers from a first location to a second location, the cavity being closer to the second location than to the first location. One of ordinary skill in the art would have been motivated to make this modification, as Mori teaches that the decreasing diameter toward the second location allows a discharge portion such as a nozzle of the syringe of the liquid injection device to be connected/fitted thereto in a liquid-tight manner (see [0081] of Mori).
The medical device of Doi modified in view of Mori will hereinafter be referred to as the medical device of Doi and Mori.
With regards to claim 15, the medical device of Doi and Mori teaches the claimed invention of claim 14, and Doi further teaches (Figs. 1-3) an interior surface (see the interior surface at 71 in Fig. 3) of the first lumen (see the lumen at 71 in Fig. 3) of the hub (70) is aligned with an inner wall (see the inner wall of the first tube at 31 in Fig. 3) of the first tube (30) that defines the first tube lumen (31).
With regards to claim 16, the medical device of Doi and Mori teaches the claimed invention of claim 14, and Doi further teaches (Figs. 1-3) the first tube (30) has a length that is disposed within the hub (70; see Fig. 3 which shows a length of the first tube 30 disposed within the hub).
With regards to claim 17, the medical device of Doi and Mori teaches the claimed invention of claim 14, and Doi further teaches (Figs. 1-3) the material (see the hashing at 70 in Fig. 3 above) of the hub (70) defines the channel (see Fig. A above) for receiving the second tube (40; see Fig. 3 and [0039]).
With regards to claim 19, the medical device of Doi and Mori teaches the claimed invention of claim 14, and Doi further teaches (Figs. 1-3 and 8-9) the medical device further comprising an inflatable balloon (60), wherein the space (see Fig. A reiterated above) between the first tube (30) and the second tube (40) is in fluid communication with an interior region (61) of the balloon (see Figs. 8-9 and [0040]).
With regards to claim 20, the medical device of Doi and Mori teaches the claimed invention of claim 14, and Doi further teaches (Figs. 1-3) the cavity (see Fig. A reiterated below) is disposed around the first tube (30), and wherein the first lumen (see the first lumen at 71 in Fig. 3) of the hub (70) and the second lumen (see the second lumen at 73 in Fig. 3) of the hub are defined by the material (see the hashing at 70 in Fig. 3) of the hub (see Fig. 3).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi and Mori as applied to claim 14 above, and in further view of Lenker et al. (US 2007/0021648; hereinafter referred to as Lenker).
With regards to claim 18, the medical device of Doi and Mori teaches the claimed invention of claim 14, and Doi further teaches (Figs. 1-3) the second tube (40) is mechanically secured to the hub (70; see [0039] “the proximal end of the outer shaft 40 are respectively and fixedly attached to predetermined portions of the hub 70”).
However, Doi is silent with regards to the second tube being mechanically secured to the hub via an adhesive. 
Nonetheless, Lenker teaches (Fig. 6) the second tube (614) is mechanically secured to the hub (602) via an adhesive (see [0041] “The proximal sheath tube 614 can be affixed to the sheath hub 602 by inserting molding, bonding with adhesive”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the second tube of the medical device of Doi and Mori with a teaching of Lenker such that the second tube being mechanically secured to the hub via an adhesive. One of ordinary skill in the art would have been motivated to make this modification, as Doi does not explicitly recite how the second tube is secured. Therefore, one of ordinary skill would refer to the teaching of Lenker in order to secure the second tube with a specific method (see [0041] of Lenker).

Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi in view of Mori and Stambaugh et al. (US 5,919,200; hereinafter referred to as Stambaugh).
With regards to claim 26, Doi discloses the claimed invention of claim 1, however, Doi is silent with regards to at least a part of the second lumen of the hub tapers from a first location associated with the second lumen to a second location associated with the second lumen, the cavity being closer to the second location associated with the second lumen than to the first location associated with the second lumen; and/or 
wherein at least a part of the first lumen of the hub tapers from a first location associated with the first lumen to a second location associated with the first lumen, a proximal end of the first tube lumen being closer to the second location associated with the first lumen than to the first location associated with the first lumen.
Nonetheless, Mori teaches (Fig. 3) at least a part (44d; see [0081] “a luer taper 44d whose diameter decreases toward the outlet 44b side”) of the second lumen (44; see [0077]) of the hub (38; see [0077]) tapers from a first location (see at 44a) to a second location (see at 44b; see [0081]), the cavity (39) being closer to the second location than to the first location (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the second lumen of the hub of Doi with a teaching of Mori such that at least a part of the second lumen of the hub tapers from a first location to a second location, the cavity being closer to the second location than to the first location. One of ordinary skill in the art would have been motivated to make this modification, as Mori teaches that the decreasing diameter toward the second location allows a discharge portion such as a nozzle of the syringe of the liquid injection device to be connected/fitted thereto in a liquid-tight manner (see [0081] of Mori).
The medical device of Doi modified in view of Mori will hereinafter be referred to as the medical device of Doi and Mori. However, neither Doi nor Mori teaches at least a part of the first lumen of the hub tapers from a first location associated with the first lumen to a second location associated with the first lumen, a proximal end of the first tube lumen being closer to the second location associated with the first lumen than to the first location associated with the first lumen.
Nonetheless, Stambaugh teaches (Fig. 7) at least a part of the first lumen (54, 57) of the hub (19; see Col. 5, lines 47 – 60 “The guide wire port 57 at the most proximal end of the Y fitting is slightly tapered. The taper then increases to a conical section 54 until the inner diameter 55 is about identical to the inner diameter of the inner catheter. The tapering makes it easy to place the guide wire through the lumen 40 of the inner catheter.”) tapers from a first location (see at 57 in Fig. 7) associated with the first lumen to a second location (see at 54) associated with the first lumen, a proximal end (see to the left of 40 in Fig. 7) of the first tube lumen (40) being closer to the second location associated with the first lumen than to the first location associated with the first lumen (see Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first lumen of the hub of the medical device of Doi and Mori with a teaching of Stambaugh such that at least a part of the first lumen of the hub tapers from a first location associated with the first lumen to a second location associated with the first lumen, a proximal end of the first tube lumen being closer to the second location associated with the first lumen than to the first location associated with the first lumen. One of ordinary skill in the art would have been motivated to make this modification, as the tapering makes it easier to place the guide wire through the lumen of the inner catheter (see Col. 5, lines 47-60 of Stambaugh).
With regards to claim 27, Doi discloses the claimed invention of claim 11, however, Doi is silent with regards to at least a part of the second lumen of the hub tapers from a first location associated with the second lumen to a second location associated with the second lumen, the cavity being closer to the second location associated with the second lumen than to the first location associated with the second lumen; and/or 
wherein at least a part of the first lumen of the hub tapers from a first location associated with the first lumen to a second location associated with the first lumen, a proximal end of the first tube lumen being closer to the second location associated with the first lumen than to the first location associated with the first lumen.
Nonetheless, Mori teaches (Fig. 3) at least a part (44d; see [0081] “a luer taper 44d whose diameter decreases toward the outlet 44b side”) of the second lumen (44; see [0077]) of the hub (38; see [0077]) tapers from a first location (see at 44a) to a second location (see at 44b; see [0081]), the cavity (39) being closer to the second location than to the first location (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the second lumen of the hub of Doi with a teaching of Mori such that at least a part of the second lumen of the hub tapers from a first location to a second location, the cavity being closer to the second location than to the first location. One of ordinary skill in the art would have been motivated to make this modification, as Mori teaches that the decreasing diameter toward the second location allows a discharge portion such as a nozzle of the syringe of the liquid injection device to be connected/fitted thereto in a liquid-tight manner (see [0081] of Mori).
The medical device of Doi modified in view of Mori will hereinafter be referred to as the medical device of Doi and Mori. However, neither Doi nor Mori teaches at least a part of the first lumen of the hub tapers from a first location associated with the first lumen to a second location associated with the first lumen, a proximal end of the first tube lumen being closer to the second location associated with the first lumen than to the first location associated with the first lumen.
Nonetheless, Stambaugh teaches (Fig. 7) at least a part of the first lumen (54, 57) of the hub (19; see Col. 5, lines 47 – 60 “The guide wire port 57 at the most proximal end of the Y fitting is slightly tapered. The taper then increases to a conical section 54 until the inner diameter 55 is about identical to the inner diameter of the inner catheter. The tapering makes it easy to place the guide wire through the lumen 40 of the inner catheter.”) tapers from a first location (see at 57 in Fig. 7) associated with the first lumen to a second location (see at 54) associated with the first lumen, a proximal end (see to the left of 40 in Fig. 7) of the first tube lumen (40) being closer to the second location associated with the first lumen than to the first location associated with the first lumen (see Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first lumen of the hub of the medical device of Doi and Mori with a teaching of Stambaugh such that at least a part of the first lumen of the hub tapers from a first location associated with the first lumen to a second location associated with the first lumen, a proximal end of the first tube lumen being closer to the second location associated with the first lumen than to the first location associated with the first lumen. One of ordinary skill in the art would have been motivated to make this modification, as the tapering makes it easier to place the guide wire through the lumen of the inner catheter (see Col. 5, lines 47-60 of Stambaugh).

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783